A rehearing was granted in this case which was thereafter orally argued before the Court en banc. Upon reconsideration of the case on rehearing, Mr. Chief Justice DAVIS, Mr. Justice WHITFIELD and Mr. Justice BUFORD are still of the opinion that the decree appealed from should be affirmed. Mr. Justice ELLIS, Mr. Justice TERRELL and Mr. Justice BROWN are still of the opinion that the decree appealed from should be reversed. And so it is that the Court remains permanently and equally divided on rehearing, therefore the judgment of this Court in this cause entered by order dated July 27, 1933, affirming the decree appealed from should be reinstated and adhered to as the judgment of this Court in this cause, and it is so ordered.
Reaffirmed on rehearing.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.